DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2020 has been entered. 
Response to Arguments
In view of the amendments filed on 7/15/2020, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 24, is moot.
Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 14, 15, 17, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US Pub. No. 2012/0130499).


    PNG
    media_image1.png
    380
    692
    media_image1.png
    Greyscale

Figure A.

Long discloses the following regarding claim 2:  the implant of claim 1, wherein the groove has a curved profile (Fig. 2).

Please note that the claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, due to the shapes of elements 12 and 24, they would be fully capable of receiving an irregularly shaped surface if placed against the scapula.

    PNG
    media_image2.png
    404
    705
    media_image2.png
    Greyscale

Figure B.

Long discloses the following regarding claim 14:  the glenoid implant of claim 12 further comprising a boss (16, 30) extending from a portion of each of the first scapula engaging surface and the second scapula engaging surface (Figs. 1-3), the boss (30) dividing the groove into a first portion (right side of the groove) and a second portion (left side of the groove) (Figs. 1-3; para. 0029).
Long discloses the following regarding claim 15:  the glenoid implant of claim 14, wherein the first portion of the groove has a different profile than the second portion of the groove (Fig. 2).
Long discloses the following regarding claim 17:  the glenoid implant of claim 12, wherein the first scapula engaging surface extends along a first plane (Figures A and B) and the second scapula engaging surface extends along a second plane (Figures A and B), the first and second planes intersecting to define an angle (Figures A and B).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Kovacs et al. (US Pub. No. 2016/0045323; hereinafter Kovacs).
Long discloses the limitations of the claimed invention, as described above.  However, it does not explicitly recite that the angle between the first and second sections of the bone engaging surfaces is between about 5 degrees and about 20 degrees. Kovacs teaches a glenoid component where the first and second sections of its bone engaging surfaces form an angle 
In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal implant angles needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the implant angles, would have been obvious at the time of applicant's invention in view of the teachings of Long and Kovacs. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/            Primary Examiner, Art Unit 3774